Citation Nr: 1144855	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  09-46 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for postoperative residuals of a right bunionectomy, with internal fixation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to October 1993, from July 2002 to April 2003, and from September 2005 to October 2005.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran testified at a hearing before the Board at the RO in July 2011 that she was treated for swelling in her feet at a VA facility in Philadelphia, Pennsylvania, two weeks previously.  However, the records of that treatment are not included in the claims file, and evidence contained in those records would likely be pertinent to the current appeal.  Therefore, the RO should obtain these records and associate them with the claims file.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); see Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA has constructive notice of VA-generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before VA, even where they are not actually before the adjudicating body).  

The Veteran also testified that she had to take days off work due to pain and swelling in her right foot.  The Veteran should submit documentation of any time off from work due to the service-connected right foot disability, as well as documentation of any concessions made by her employer on account of that disability.  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence, to include the names and addresses of all health providers who have evaluated or treated her for residuals of a right great toe bunionectomy since her separation from service.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources, in particular all treatment records from the Philadelphia, Pennsylvania, VA Medical Center since June 2011.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that she is ultimately responsible for providing the evidence.  The Veteran and her representative must then be given an opportunity to respond.  

2.  The RO must contact the Veteran to request documentation of any time off from work due to her service-connected right foot disability, as well as documentation of any concessions made by her employer on account of that disability.  

3.  After the above development has been completed, the Veteran's claim for an initial compensable rating for postoperative residuals of a right bunionectomy with internal fixation must be readjudicated, to include consideration of a separate evaluation for the post operative scar when rating, as well as consideration of an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(2011).  If the claim on appeal remains denied, the Veteran and her representative must be provided a supplemental statement of the case.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

